Case 5:19-cv-05422-SVK Document 1-10 Filed 08/28/19 Page 1 of 3

EXHIBIT I
   

 

 

 

 

 

 

 

 

 

  

 

 

               

 

 

 

 

 

 

 

 

 

 

 

 

Pel inbox (23.479) - dishortehotles o x
& + G@ @ google.cor Reg & i
OD
B= P<] Gmail Q ~ @ ay
N
o Le compos O- @ } > = it
me Compose
& YouTube [Copyright claim] Your video has been blocked: "Best of Rihanna Mega Mix - DJ Short-E" - e Short-E Show, Due to 4 copy WITS
fJ inbox aes YouTube #5 [YouTube] A copyright claim was created for content in “BEST OLD SCHOOL FREESTYLE MEGA MIX - DJ SHORT-E" - Hi DJ Short-e, A cop: 12/17/18 ~
o Starred
~~ YouTube [Copyright claim] Your video has been blocked: “BEST OLD SCHOGL FREESTYLE MEGA MIX - DJ SHORT-E" - Hi DJ Shorte, & T2174 Q
COM Sncezed
Q., sent YouTube 25 fYouTube] A copyright claim was created fer content in "NOVEMBER 2016 EDM HIP HOP OLD SCHOOL MIX - DJ SHORTE”- } T2AVTAS
or
oO a Drafts 3 YouTube 32 [YouTube] A copyright claim was created for content in “EDM VS HIP HOP MASHUP MIX - DJ SHORT-E" - Hi D4 Shart-e, Aco VAST 7/18 +
TC
a “ YouTube 27 [YouTube] A copyright claim was created for content in “4TH OF JULY INDEPENDANCE DAY EDM MASHUP MIX DJ SHORT-E" -
YouTube [Copy m] Your video has been blocked: "EDM VS HIP HOP MASHUP MIX - DJ SHORTE'- Hi G.I Shor
S YouTube 2 [Copyright claim] Your video has been blocked in some countrie: V2/47/ 48
1
4 YouTube 6 [YouTube] A copyright claim was created for content in “Power Remixed with DJ Short-E LIVE on 90.1 FM { 02-02-2018" - Hi The 3 a
~
Cc
wo youTube 35 [YouTube] A copyright claim was created for content in “JULY 2077 EDM THROWBACK OPEN FORMAT MEGA MIX DJ SHORT-E" - V21FAS
= YouTube [Copyright claim] Your video has been blocked in some countries: “JULY 2017 EDM THROWBACK OPEN FORMAT MEGA MIX DJ SHORT-E" - +i OU Short-e, Due toa c 12/17/18
oO
A YouTube ¢ fusing Cont ;
YouTube 2! 12/17/18
<<
SRY Hot ~ YouTube 2 AQIF/1B
Leg if aa Aq
oe 70m YouTube 13 W217
Ne,
N
st YouTube 16 T2/V FTE
LO
© YouTube 2 7448
>
o goegle-my-business-. The Short-E Show has made you the primary owner of The Short-E Show - Hot Spots inc. Your access
o
a google-my-business-. DJ Short-e has made you the primary owner of DU Short-e- Hot Sots Inc. Your secess has VAI AS
Ww i
rab) google-my-business-. 2 You are now an owner of H4E TV - Hot 12/16/18 :
7) :
© -
O i

je
8
e

 

 

easel) ears a]

 

+
bef Inbox (23,479) - dishoctehoers X% £01} -hotspotsinc@gr  & eo toe o x

   

 

 
 
  

 

                                       

 

 

 
 

 

 

 

 
 

 

 

 

 

 

    

       

           

        

<9 ¢ & ox wv ©:
9)
S= M1 Gmail Q - i
9
wo Mr ¢ ¢: <> RS
oO - Compose
& YouTube fYouTube} A copyright claim was created for content in “BEST ULTI Janis
(J inbox 4,001 . | . ; . “
YouTube [Copyright claim] Your video will be taken down in 7 days: "BEST ULTIMATE DANCE LIVE MIX ~ DJ SHORTE" - HD 4 Jan 15
o gy Starred
~~ YouTube Jan 15 @
OO @  Snoozed
Q.. Sent YouTube Jan 15
©
oO Oo 4 YouTube [Copyright claim] Claim released: "Best 80's Rock Medley & Mashup Mix - DJ Shorte" - #i DU Short-e, Gao as decided te... Jan 15 ++
Dy
a YouTube [Copyright claire] Your dispute has been reviewed: ‘BEST ULTIMATE DANCE LIVE MIX - DJ SHORTE® - Hi QU Shorts, Affer reviewin gan $s
LL
YouTube 8 confirmed
S YouTube Jan #5
1 :
a YouTube 22
c
@M YouTube [Copyright claim} Your video has been blocked in some countries: "TOP 40 HIP HOP RNB DANCE MIX SATURDAY NIGHT LIVE DJ SHORTE HOT4EVA"- Hi DJ Shorts, Due to Jan t5
5 YouTube {Copyright claim] Your video has been blocked: "TOP 40 HIP HOP RNB DANCE MIX SATURDAY NIGHT LIVE DJ SHORTE HOT4EVA" - Hi DU Short-a, Due to a copy
oO
A YouTube lYouTube} A capyright claim was created for content in “DJ Sherte LIVE at Club Bounce LA Fontana’ - H] OU Short-e, A conyright owner ual Jan $3
YouTube i2 [YouTube] A copyright claim was created for content in "HOT NEW HIP HOP RNB OLD SCHOOL MASHUP MIX | DJ SHORT E HOT4EVA’ - HI OU Shore, A copyright owner u Jan 15
<
>. YouTube {YouTube} A copyright claim was created for conte! dan 15
Cl 2 YouTube z
N
tt YouTube 2 Jan 15
LO
© YouTube 105 [Copyright claim] Your dispute has been submitted - Hi DU & Jan 15
>
o YouTube YouTube] A capyright clairn was created for content in “CHRIS BROWN MEGA MIX VIDEG MASHUP - DJ SHORTE” Janis
o
o YouTube [Copyright clairn] Your video + Merlin] Playground i Jans
Ww
o YouTube {YouTube A copyright claim was imed some Jan 15
Nn
Oo YouTube 2 fYouTubel 4 copyright claim was cr ner using © Jan ds
O >
é
» 9 % YouTub YouTubel A copyright claim was created for content in “Best Michael Jackson Mashup Mix- DJ Shorte® - Hi The Short-E Shoe } claimed some i jal L. Janis

   

          

@ 32

ees

 

e.| yg uee awe Ml) yeera ea.

 

    

   

 

       

* we 12)

 
